  Case 3:20-mj-03013-TJB Document 11 Filed 06/05/20 Page 1 of 3 PageID: 19




őőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőő

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

őőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőőő

UNITED STATES OF AMERICA               :       Hon. Tonianne J. Bongiovanni

            v.                         :       Mag. No. 20-3013 (TJB)

JUSTIN D. SPRY                         :       CONTINUANCE ORDER



      This matter having come before the Court on the joint application of

Craig Carpenito, United States Attorney for the District of New Jersey

(by Alexander E. Ramey, and Michelle Gasparian, Assistant United States

Attorneys), and defendant Justin D. Spry (by Benjamin West, Assistant Federal

Public Defender), for an order granting a continuance of the proceedings in the

above-captioned matter from the date of this order through August 31, 2020,

and the defendant being aware that he has the right to have the matter

submitted to a grand jury within 30 days of the date of his arrest pursuant to

Title 18 of the United States Code, Section 3161(b), and the defendant through

his attorney having consented to the continuance, and no prior continuances

having been granted by the Court; and for good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

            1.   Plea negotiations may soon commence, and both the United

                 States and the defendant seek time to achieve a successful

                                           1
  Case 3:20-mj-03013-TJB Document 11 Filed 06/05/20 Page 2 of 3 PageID: 20



                   resolution of these negotiations, which would render trial of

                   this matter unnecessary;

             2.    Defendant has consented to the aforementioned continuance;

             3.    The grant of a continuance will likely conserve judicial

                   resources; and

             4.    Pursuant to Title 18 of the United States Code,

                   Section 3161(h)(7), the ends of justice served by granting the

                   continuance outweigh the best interests of the public and the

                   defendant in a speedy trial.

        IT FURTHER APPEARING that the parties request that the Court’s

Standing Order 20-12 (COVID) be entered in this matter.

        WHEREFORE, it is on this ____5th day of June, 2020,

        ORDERED that the proceedings scheduled in the above-captioned matter

are continued from the date of this Order through and including August 31,

2020;

        ORDERED that the period from the date of this Order through and

including August 31, 2020, shall be excludable in computing time under the

Speedy Trial Act of 1974; and

        IT IS FURTHER ORDERED that Standing Order 20-12 shall be docketed

and entered in this matter for good cause shown.



                                    _________________________________________
                                    _______________
                                      _           _____
                                                     _ ________
                                                             ____
                                                             __ _____________
                                    HONORABLE TON
                                               ONIANNE J. BO
                                                           ONGIOVANNI
                                                            NGIOVANNI
                                      UNITED STATES MAGISTRATE JUDGE


                                          2
  Case 3:20-mj-03013-TJB Document 11 Filed 06/05/20 Page 3 of 3 PageID: 21



Consented and Agreed By:

s/ Benjamin West
______________________
Benjamin West
Assistant Federal Public Defender
Counsel for Defendant


______________________
Alexander E
          E. Ramey
Michelle Gasparian
Assistant United States Attorneys




                                     3
